Exhibit 10.4C

 

THIRD AMENDMENT TO THE

TEXTRON SPILLOVER SAVINGS PLAN

 

(Restatement effective January 3, 2010)

 

To improve administration of the Textron Spillover Savings Plan (the “Plan”) and
to facilitate the transition to third-party administration with Fidelity
Investments, the Plan is hereby amended as follows, effective October 1, 2013,
except as otherwise provided:

 

1.     Subsections (b), (c), and (d) of Section 3.01 of the Plan are amended to
read in their entirety as follows:

 

(b)           Stock Unit Account. The Stock Unit Account shall consist of
Supplemental Shares. Textron shall credit the supplemental matching contribution
to a Participant’s Stock Unit Account after the end of the calendar year for
which the supplemental matching contribution is made, but not later than
March 15 of the following year. The credit shall be made as a number of
Supplemental Shares determined as follows:

 

(i)          For credits added before October 1, 2013, by dividing the amount of
the supplemental matching contribution for the calendar year by the average of
the composite closing prices of Textron common stock, as reported in The Wall
Street Journal, for each trading day in the calendar year for which the credit
is made; and

 

(ii)         For credits added after September 30, 2013, by dividing the amount
of the supplemental matching contribution for the calendar year by the closing
price of Textron common stock on the date the credit is posted to the
Participant’s Stock Unit Account, as reflected in the Plan’s recordkeeping
system.

 

(c)           Crediting Dividend Equivalents and Other Adjustments. Textron
shall credit additional Supplemental Shares to a Participant’s Stock Unit
Account in each calendar quarter to reflect the dividend equivalents
attributable to the Supplemental Shares that were credited to the Participant’s
Account on the record date. The number of additional Supplemental Shares shall
be determined as follows:

 

(i)          For dividend equivalents added before October 1, 2013, by dividing
the dividend amount by the

 

--------------------------------------------------------------------------------


 

average of the composite closing prices of Textron common stock, as reported in
The Wall Street Journal, for the month in which the record date occurs; and

 

(ii)         For dividend equivalents added after September 30, 2013, by
dividing the dividend amount by the closing price of Textron common stock on the
date the credit is posted to the Participant’s Stock Unit Account, as reflected
in the Plan’s recordkeeping system.

 

The number of Supplemental Shares credited to a Participant’s Stock Unit Account
shall be adjusted, without receipt of any consideration by Textron, on account
of any stock split, stock dividend, or similar increase or decrease affecting
Textron common stock, as if the Supplemental Shares were actual shares of
Textron common stock.

 

(d)           Converting Supplemental Shares to Cash. All distributions from the
Plan shall be made in cash. The cash value distributed will be determined by
multiplying the value of Textron common stock as of the distribution date by the
number of whole and fractional Supplemental Shares in the Participant’s Stock
Unit Account as of the distribution date. The value of a share of Textron common
stock as of the distribution date shall be as follows:

 

(i)          For distributions before October 1, 2013, the average of the
composite closing prices, as reported in The Wall Street Journal, for the first
ten trading days of the calendar month following the Participant’s Separation
From Service, death, or Total Disability; and

 

(ii)         For distributions after September 30, 2013, the closing price on
the first trading day of the calendar month in which the distribution occurs;

 

provided, however, that in the case of a distribution upon a Change in Control
(under Section 5.04), the value of a share of Textron common stock as of the
distribution date shall be the closing price immediately before the Change in
Control occurs.

 

- 2 -

--------------------------------------------------------------------------------


 

2.             Section 3.03 of Appendix A of the Plan is amended to read in its
entirety as follows:

 

3.03        In each calendar quarter, Textron shall credit Supplemental Shares
to a Participant’s supplemental savings account equal in number to the number of
shares of Textron common stock that would have been allocated on account of
dividends to the Participant’s supplemental savings account as of that date,
based on the following price:

 

(i)          For credits before October 1, 2013, the average of the composite
closing prices of Textron common stock, as reported in The Wall Street Journal,
for the month in which the date of record occurs; and

 

(ii)         For credits after September 30, 2013, the closing price of Textron
common stock on the date the credit is posted to the Participant’s supplemental
savings account, as reflected in the Plan’s recordkeeping system.

 

3.             Section 3.05 of Appendix A of the Plan is amended to read in its
entirety as follows:

 

3.05        A Participant who has terminated her Textron employment may transfer
amounts in her supplemental savings account to her fixed income account in
accordance with the following rules:

 

(i)          Before October 1, 2013, a Participant may, once each calendar
month, request to transfer, in 5% increments (with a minimum transfer of 10% of
the supplemental savings account), effective the first calendar day of the month
following the minimum notice of three business days, any amount in her
supplemental savings account to her fixed income account. The cash value
transferred will be determined by multiplying (A) the value of Textron common
stock as of the transfer date, times (B) the number of whole and fractional
Supplemental Shares in her supplemental savings account as of the end of the
month in which the election is made, times (C) the percentage being transferred.
The value of a share of Textron common stock at the transfer date shall be the
average of the composite closing prices, as reported in The Wall Street Journal,
for the first ten trading days of the effective month.

 

- 3 -

--------------------------------------------------------------------------------


 

(ii)         After September 30, 2013, a Participant may, once each trading day,
request to transfer in 1% increments any amount in her supplemental savings
account to her fixed income account. Such transfer shall take effect as soon as
practicable after the request is received and processed. For purposes of the
transfer, the value of a share of Textron common stock shall be the closing
price for first trading day that ends after the request is received and
processed, as reflected in the Plan’s recordkeeping system.

 

If any portion of a Participant’s accounts under the Savings Plan shall be
forfeited, a proportionate part of the Participant’s Supplemental Shares also
shall be forfeited.

 

4.     Section 1.03 of the Market Square Profit Sharing Plan Schedule of
Appendix A of the Plan is amended to read in its entirety as follows:

 

1.03        Textron shall, in each calendar quarter, credit Supplemental Shares
to a Participant’s stock unit account equal in number to the number of shares of
Textron common stock that would have been allocated on account of dividends to
the Participant’s stock unit account as of that date, based on the following
price:

 

(i)          For credits before October 1, 2013, the average of the composite
closing prices of Textron common stock, as reported in The Wall Street Journal,
for the month in which the date of record occurs; and

 

(ii)         For credits after September 30, 2013, the closing price of Textron
common stock on the date the credit is posted to the Participant’s stock unit
account, as reflected in the Plan’s recordkeeping system.

 

5.     Section 1.05 of the Market Square Profit Sharing Plan Schedule of
Appendix A of the Plan is amended to read in its entirety as follows:

 

1.05        A Participant who has terminated her Textron employment may transfer
amounts in her stock unit account to her general fund account in accordance with
the following rules:

 

(i)          Before October 1, 2013, a Participant may, once each calendar
month, request to transfer, in 5% increments (with a minimum transfer of 10% of
the

 

- 4 -

--------------------------------------------------------------------------------


 

stock unit account), effective the first calendar day of the month following the
minimum notice of three business days, any amount in her stock unit account to
her general fund account. The cash value transferred will be determined by
multiplying (A) the value of Textron common stock as of the transfer date, times
(B) the number of whole and fractional Supplemental Shares in her stock unit
account as of the end of the month in which the election is made, times (C) the
percentage being transferred. The value of a share of Textron common stock as of
the transfer date shall be the average of the composite closing prices, as
reported in The Wall Street Journal, for the first ten trading days of the
effective month.

 

(ii)         After September 30, 2013, a Participant may, once each trading day,
request to transfer in 1% increments any amount in her stock unit account to her
fixed income account. Such transfer shall take effect as soon as practicable
after the request is received and processed. For purposes of the transfer, the
value of a share of Textron common stock shall be determined based on the
closing price for the first trading day that ends after the request is received
and processed, as reflected in the Plan’s recordkeeping system.

 

6.     Section 1.03 of the Market Square Profit Sharing Plan Schedule of
Appendix B of the Plan is amended to read in its entirety as follows:

 

1.03        Textron shall, in each calendar quarter, credit Supplemental Shares
to a Participant’s stock unit account equal in number to the number of shares of
Textron common stock that would have been allocated on account of dividends to
the Participant’s stock unit account as of that date, based on the following
price:

 

(i)          For credits before October 1, 2013, the average of the composite
closing prices of Textron common stock, as reported in The Wall Street Journal,
for the month in which the date of record occurs; and

 

(ii)         For credits after September 30, 2013, the closing price of Textron
common stock on the date the credit is posted to the Participant’s stock unit

 

- 5 -

--------------------------------------------------------------------------------


 

account, as reflected in the Plan’s recordkeeping system.

 

7.     Section 1.05 of the Market Square Profit Sharing Plan Schedule of
Appendix B of the Plan is amended to read in its entirety as follows:

 

1.05        A Participant who has terminated her Textron employment may transfer
amounts in her stock unit account to her general fund account in accordance with
the following rules:

 

(i)          Before October 1, 2013, a Participant may, once each calendar
month, request to transfer, in 5% increments (with a minimum transfer of 10% of
the stock unit account), effective the first calendar day of the month following
the minimum notice of three business days, any amount in her stock unit account
to her general fund account. The cash value transferred will be determined by
multiplying (A) the value of Textron common stock, times (B) the number of whole
and fractional Supplemental Shares in her stock unit account as of the end of
the month in which the election is made, times (C) the percentage being
transferred. The value of a share of Textron common stock at the transfer date
shall be the average of the composite closing prices, as reported in The Wall
Street Journal, for the first ten trading days of the effective month.

 

(ii)         After September 30, 2013, a Participant may, once each trading day,
request to transfer in 1% increments any amount in her stock unit account to her
fixed income account. Such transfer shall take effect as soon as practicable
after the request is received and processed. For purposes of the transfer, the
value of a share of Textron common stock shall be determined based on the
closing price for the first trading day that ends after the request is received
and processed, as reflected in the Plan’s recordkeeping system.

 

*              *              *              *              *

 

- 6 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Textron Inc. has caused this amendment to be executed by its
duly authorized officer.

 

 

TEXTRON INC.

 

 

 

 

Dated: October 7, 2013

By

/s/ Cheryl H. Johnson

 

 

Cheryl H. Johnson

 

 

Executive Vice President, Human Resources

 

- 7 -

--------------------------------------------------------------------------------